Harris, J.
1. This case is shortly this: Plaintiff below in support of his declaration, put in evidence a note of Crim, dated the 10th of April, 1863, at one day for $2,931, to be paid in currency that is at par, and closed.
A nonsuit was then moved by Crim’s attorney on the ground that the plaintiff had failed to prove the value of the currency in which the note was to be paid. The Judge overruled the motion, saying that the plaintiff was entitled to recover in currency that was equal to gold; The reason given for his decision is assigned as error. We are unable to perceive what other proof was necessary to be made by plaintiff than that made, to cast the onus on defendant. The nonsuit was then properly refused. Nor is there error — if error can properly be assigned upon a reason given for a right decision — in the interpretation put upon the words in the note. Prima facie, they mean what he said they meant or they are meaningless. If there was any ambiguity in these words the Code provided amply for their explanation by the allowance of parol testimony to that end. By the ordinance, too, of November, 1865, the defendant was. let into all the defences which the circumstances attending the contract for the cotton and the giving of the note, furnished. A trial was *327had, it seems, in this case — testimony for plaintiff and defendant submitted to the jury — charges were given to the jury by the Judge on which no error is assigned, and a verdict was rendered for plaintiff for the amount called for by the note. No motion was made by Crim’s cou/nsGl for a new trial.
2. Injustice is alleged to have been done by the verdict. This, upon the record before us, we might concede — but why come here to ask for a new trial on the ground that the verdict is contrary to evidence, when the law has commanded that the application should have been made to the Superior Court.
The failure to move the Superior Court for a new trial,precludes us from exercising the power of correcting the ■errors of juries in their findings.
See Mary Ann Wright vs. Ga. R. R. Co., 34 Vol. Ga. R. 33. Ellington vs. Coleman, 34, Vol. Ga. R. 427.
Perceiving no error of law in any of the rulings of the presiding Judge which could have led to such a verdict, we are constrained, as the case has been presented, to affirm the judgment.